Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “in response to a second scanning signal received from the second scanning signal terminal and the third scanning signal received from the third scanning signal terminal, write a second data signal provided from the second data signal terminal into the driving sub-circuit” as previous mentioned in the office action dated 12/13/2021.

Claims 2-19 are dependent upon claim 1 and are allowed for the reason set forth above in claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LONG D PHAM/Primary Examiner, Art Unit 2691